Citation Nr: 1410013	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  09-50 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES


1.  Entitlement to service connection for residuals of a cold injury to the face to include rosacea.

2.  Entitlement to service connection for gray hair and an unspecified chronic fungal skin disability behind his right ear, claimed as due to mustard gas exposure. 

3.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability to include left meniscal tear repair with mild arthritis.

4.  Entitlement to service connection for a left knee disability to include left meniscal tear repair with mild arthritis.

5.  Entitlement to an increased rating for residual instability from a right knee injury, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who had active service from May 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied the claims listed on the title page.  The Board notes that claims related to mustard gas or Lewisite exposure, filed after January 19, 2005, must be handled by the Muskogee, Oklahoma RO.  As such, the Veteran's case was transferred to the Muskogee, Oklahoma RO for processing. 

Besides the issues listed on the title page, the RO also denied service connection for carcinoma of the big toenails.  The Veteran noted disagreement with the denial, but subsequently, in a signed statement dated in June 2009, he withdrew the issue.  

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the June 2009 hearing, the undersigned DRO identified the issues on appeal.  The DRO also clarified the issue regarding his claim for service connection for a chronic skin disability secondary to frostbite.  The Veteran's representative as well as the DRO elicited detailed information as to the nature of the Veteran's disabilities.  It is clear from the hearing transcript that the Veteran was aware of the criteria for his claims.  The DRO specifically sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The merits of the claim for service connection for a left knee disability and entitlement to a higher rating for right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Any current skin disorder to include facial rosacea did not have its onset in or is otherwise attributable to service.

2.  A disability manifested by gray hair and an unidentified chronic fungal skin disorder behind the right ear claimed as residuals of mustard gas exposure is not established by the evidence of record.

3.  Since a January 2002 final RO decision, evidence has been received which is neither cumulative nor redundant and presuming its credibility raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  Any current skin disorder to include rosacea was not incurred in or aggravated by active service, to include exposure to the cold.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The Veteran does not have a chronic disability manifested by gray hair and an unidentified skin disorder behind the right ear as a result or consequence of disease or injury incurred in or aggravated by his active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  New and material evidence since has been submitted to reopen the claim of service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Review of the record reveals that all appropriate notice and development has been accomplished.  See 38 U.S.C.A. §§ 5100 et seq.  Notice as to the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence, as well as the type of evidence necessary to establish a disability rating and effective date for that disability, has been provided.  Letters of August 2006, June 2008, July 2008, and November 2008 provided pertinent notice and development information. 

Moreover, the Veteran has not alleged any VCAA notice error.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has satisfied its duty to assist the Veteran with his claims by attempting to help the Veteran obtain any potentially relevant evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that if a veteran alleges exposure to mustard gas, but claims service connection for a disease not listed in 38 C.F.R. § 3.316(a), the veteran should be requested to submit medical or scientific evidence showing a causal relationship between the disease claimed and exposure.  Further, VA is only required to request evidence of full-body exposure to mustard gas if the veteran alleges exposure and (a) claims service connection for a disability listed in 38 C.F.R. § 3.316(a) or (b) submits medical or scientific evidence showing a causal relationship between a disease not listed in 38 C.F.R. § 3.316(a) and exposure.  See M21-1MR, Part IV, Subpart ii, 1.F.22.b.  

Although the Veteran's claimed disability did not meet the requirements listed in 38 C.F.R. § 3.316(a), a September 2013 search for the Veteran in the Department of Defense (DoD) Chemical Biological Warfare Exposure system was performed, however, this search was negative.

Furthermore, in June 2008, the Veteran was requested to provide VA with evidence that his claimed conditions were due to mustard gas exposure.  Although the Veteran did provide VA with VA treatment records, none of the records submitted demonstrated a causal relationship between his claimed disorders and mustard gas exposure.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in June 2008, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

With respect to the issue of whether new and material evidence has been received in order to reopen the claim for a left knee disability, the Board is granting the claim to reopen.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

II. Service Connection for the Residuals of a Cold Injury to the Face

In this case, the Veteran contends that he was exposed to extremely cold weather during active service in Korea, and that he experiences recurrent frostbite symptoms to the face.  Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Turning to the Veteran's period of active service, service treatment records (STRs) show that the Veteran was treated for "early frostbite" to the feet.  Besides this, the records are silent as to any complaints, diagnosis, or treatment for a facial skin disorder or residuals of cold exposure.  On the May 1955 examination conducted prior to his separation, his head, face, neck, and scalp were "Normal," and the examination was negative for any disorder of the skin or face, to include as residual to exposure to the cold. 

Post-service, the Veteran was afforded a VA cold injury protocol examination in June 2000.  The Veteran reported residuals from exposure to the cold during his period of active service, but only to his legs and feet.  On examination, his head, eyes, ears, nose, and throat were normal.  

VA ophthalmology outpatient record dated in September 2005 shows treatment for subacute hordeolum/rosacea.

Following the receipt of photographs from the Veteran, demonstrating redness on the neck, face and nose, RO requested VA medical opinion.  Subsequently, a VA examination was provided in July 2008.  At that time, the Veteran reported that during the winter of 1954 he was on patrol during minus-eighty degree weather when he developed frostbite of the feet and nose.  He stated that his nose was permanently damaged as the result of frostbite.  On examination of the face, there was mild erythema of the cheeks and nose.  The examiner found that this was consistent with rosacea.  The examiner concluded that it was not likely that the redness that occurred during the cold weather over 30 years ago would have persisted to the present time.  The examiner stated that his current skin condition is most likely secondary to rosacea which is thought to have microbial etiology.  

The Board has given careful review to the assertions of the Veteran that his facial symptoms had their onset during active service, as a result of exposure to the cold, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Here, the Veteran is competent to report in-service facial pain, exposure to cold, and other frostbite symptoms.  And in fact the STRs certainly corroborate the fact that he was exposed to the cold, albeit, it appears that his feet were mainly affected, and service connection has been granted.  However, the absence of any clinical evidence for frostbite, or a diagnosis of any other related facial disorder at any time following service weighs the evidence against a finding that any current disorder was present in service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.) 

Moreover, the report and opinion of this evaluating VA physician is of greater probative value because of the consideration of the Veteran's pertinent medical and other history-as accomplished by reviewing the evidence in the claims file, but more so based on the discussion of the underlying rationale of the opinion, which instead is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  This examiner also has medical expertise, which is another relevant consideration adding to this opinion's greater probative value.  Still further, this examiner's opinion is mostly supported by the clinical evidence of record, which, as mentioned, fails to show any relationship between the military and the later developed facial skin disorder. 

There also is no medical opinion in the file refuting the VA examiner's unfavorable opinion, and the Veteran's lay statements are insufficient to rebut this opinion given that the VA examiner is trained in causality of the disorders.  For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claim for service connection for the residuals of a facial cold injury.  Instead, the preponderance of the evidence is unfavorable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

III. Service Connection for a Disability Manifested by Gray Hair and an Unidentified Skin Disorder

The Veteran also claims that he was exposed to mustard gas while serving at Camp Roberts.  At his hearing he stated that during training camp he was the first person to enter the gas chamber, at which time mustard gas dripped on his ear.  After the training exercise was performed, he removed his gas mask but was not allowed to wash the mustard gas out of his hair or off his face.  He developed a fungal skin infection behind his right ear and 2 months later his hair turned gray.    

As explained, the most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In light of the discussion above, the Board finds a lack of competent evidence of a current disability upon which to predicate a grant of service connection for disability manifested by gray hair and an unspecified chronic fungal skin disorder behind his right ear.  In this regard, the Veteran has neither provided nor identified any medical evidence showing a fungal skin condition behind his right ear, besides rosacea, which the Board has denied service connection.  Additionally, gray hair is in actuality a mere physical finding and not, in and of itself, a ratable disability for VA compensation purposes.  See Schedule for Rating Disabilities.  In so finding, the Board notes that although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case-whether the Veteran has an underlying current disability that is manifested by gray hair and fungal skin condition, and whether such disability is related to his period of service, falls outside the realm of common knowledge or the expertise of the Veteran.  See Jandreau, supra. 

Accordingly, based on this evidentiary record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for disability manifested by gray hair and an unspecified chronic fungal skin disability behind his right ear.  

The Board need not address whether the Veteran was exposed to mustard gas or any other chemical irritant in connection with the claim because there is no current disability.  Hence, in the absence of competent evidence of the current disability for which service connection is sought, there can be no valid claim for service connection for that disability.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for disability manifested by gray hair and an unspecified chronic skin disability behind his right ear is denied.  See 38 U.S.C.A §5107. 

IV. Petition to Reopen the Claim of Entitlement to Service Connection for a Left Knee Disability

Since the final January 2002 RO decision that initially denied service connection for a left knee disability, the Veteran provided an October 2008 statement in which he describes an in-service skiing accident in which he claims he injured his left knee.  These statements by the Veteran are new as they were not before the RO in January 2002.  

Presumed credible, the Veteran's statements would help substantiate the claim. The Veteran's statements are therefore new and material to his claim and warrants additional development in order to determine if the Veteran's claim left knee disabilities are etiologically related to his military service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, in this context, the Veteran's claim of entitlement to service connection for a left knee disability is reopened. 


ORDER

Entitlement to service connection for the residuals of a cold injury to the face to include rosacea is denied.

Service connection for a disability manifested by gray hair and an unidentified fungal skin condition behind the right ear is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disability is reopened, and to this extent only, the appeal is granted.


REMAND

In an October 2008 statement, the Veteran states that he served as a ski trooper during service.  On an unidentified date, while learning to ski, in Artic Valley, he twisted his left knee.  He was tobogganed down the ski-slope where he received medical care at a first-aid hut.  He continued to have problems with his left knee after discharge from military service until he eventually underwent arthroscopic surgery in 2003.  Although the Veteran has provided only a vague account of his alleged accident, the Board finds that it will be necessary for the RO to address the matter of whether there is any corroboration of the Veteran's accident during service, which includes obtaining his personnel records.  

Further, the Veteran's lay testimony is competent concerning his firsthand knowledge of a factual matter, even absent any documentary evidence such as medical treatment records.  VA is obliged to provide an examination or obtain a medical opinion. 

The Veteran is also claiming that an increased rating is warranted for his right knee disability.  A VA compensation examination has not been conducted since 2008.  Therefore, the Board finds that the Veteran should be afforded VA compensation examination to assess the current degree of disability of his right knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:


1.  The RO should request the Veteran to provide as much detailed information as possible concerning the circumstances of his alleged ski accident, to include the approximate dates, places, and identifying information concerning any other individuals involved in the events, including their full names, rank, units of assignment, or any other identifying detail.  

2.  The RO should assist the Veteran in verifying his alleged ski-training accident to include obtaining his complete service personnel records and incorporate them into the claims file.

3.  Provide the Veteran an opportunity to identify any additional healthcare provider who has treated him for his claimed disabilities.  After securing any necessary authorization from him, by way of completion and submission of VA Form 21-4142, obtain all identified treatment records that are not already in the claims file.  He also must be appropriately notified if unable to obtain any identified records.

4.  After obtaining all additional records as requested above, the Veteran should be afforded a VA examination to determine the severity of his service-connected right knee disability.  The medical examination should be broad enough to cover all diseases, injuries, and residual conditions which are suggested by the Veteran's complaints, symptoms or findings to be associated with his service-connected disability at the time of examination.  It should be determined whether there is any objective evidence of functional limitation due to pain caused by a service-connected disability.  If so, that limitation should be set forth in detail.  All complaints or symptoms having a medical cause should be covered by a definite diagnosis.  

In doing so, the physician should also provide a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) his current left knee disability is the result of the type of injury or trauma he claims to have sustained while in service.  The examiner should also consider in the alternative whether his left knee disability is secondary to, i.e., proximately due to, the result of, or chronically aggravated by his already service-connected right knee disability.  

In this regard, the examiner must consider the Veteran's lay statements regarding the alleged injury in service, both insofar as its occurrence and the symptoms (chronic pain, etc.) he purportedly has experienced during the years since.  

To this end, the claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent medical and other history.

The examiner must discuss the medical rationale for the opinion, irrespective of whether it is favorable or unfavorable to the claim, if necessary citing to specific evidence in the file to support conclusions.

The Veteran is hereby advised that failure to report for this scheduled examination, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.

5.  Thereafter, the RO/AMC should readjudicate the issues in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


